Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: the device as seen in Figs 9a-c, l0a-b.
Species B: the device as seen in Figs 13a-c.
Species C: the device as seen in Fig. 15.
Species D: the device as seen in Figs. 16a-b.
Species E: the device as seen in Fig. 17.
Species F: the device as seen in Fig. 19.
Species G: the device as seen in Fig. 20
Species H: the device as seen in Figs 21a-b, 22.
Species I: the device as seen in Figs 23-24.
The species are independent or distinct because they are substantially dissimilar and structurally divergent configurations of a device comprising a suction tube and endoscope for a surgical procedure in an ear. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 2 and 18 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Scott Smith on January 8, 2021 a provisional election was made without traverse to prosecute the invention of Species E, Figure 17, claims 2-5, 11-16, 18-21 and 23-24. Affirmation of this election must be made by applicant in replying to this Office action. Claims 6-10, 17 and 22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 5, 11-13, 15, 18-19, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0296388 to Gaynes et al.  
In regard to claims 2 and 18, Gaynes et al. disclose a method for facilitating a surgical procedure in an ear of a patient by using an ear visualization device, the method comprising: advancing a distal end of the ear visualization device into the ear; viewing an inside of the ear with the ear visualization device (see Figs. 1 and 13); applying suction in the ear with a suction member 1750 on the ear visualization device, wherein a distal end of the suction member is positioned at or near the distal end of the ear visualization device; performing the surgical procedure while continuing to view and apply suction in the ear with the visualization device; and removing the ear visualization device from the ear (See Figs. 17a-f and paragraphs 0063-0070).
In regard to claims 3 and 19, Gaynes et al. disclose a method for facilitating a surgical procedure in an ear of a patient by using an ear visualization device, wherein the suction member comprises a suction shaft positioned along a main shaft of the ear visualization device, and wherein the method further comprises depressing a thumb depress member attached to a proximal end of the suction shaft, to advance the suction shaft relative to the main shaft (see Fig. 14 and paragraph 0049).  
In regard to claims 5 and 21, Gaynes et al. disclose a method for facilitating a surgical procedure in an ear of a patient by using an ear visualization device, further comprising releasing the thumb depress member to allow the thumb depress member and the suction shaft to automatically retract, relative to the main shaft (see Fig. 14 and paragraph 0049).  
In regard to claims 11 and 23, Gaynes et al. disclose a method for facilitating a surgical procedure in an ear of a patient by using an ear visualization device, wherein facilitating and performing the surgical procedure comprises: holding the ear visualization device in a first hand during the surgical procedure; and manipulating a separate surgical device in a second hand to perform the surgical procedure (see Figs. 17a-e, 20a-e and paragraphs 0077-0099).
In regard to claim 12, Gaynes et al. disclose a method for facilitating a surgical procedure in an ear of a patient by using an ear visualization device, further comprising resting the first hand on the patient’s head to steady the visualization device during at least part of the surgical procedure (see Figs. 17a-e, 20a-e and paragraphs 0077-0099).
In regard to claim 13, Gaynes et al. disclose a method for facilitating a surgical procedure in an ear of a patient by using an ear visualization device, wherein applying suction comprises controlling application of suction using one finger of the first hand to cover and uncover a suction port on a handle of the visualization device (See Figs. 17a-f and paragraphs 0063-0070).
In regard to claim 15, Gaynes et al. disclose a method for facilitating a surgical procedure in an ear of a patient by using an ear visualization device, wherein the ear visualization device comprises: a handle; a main shaft extending from the handle and .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0296388 to Gaynes et al. in view of U.S. Patent No. 5,916,150 to Sillman.
In regard to claims 4 and 20, Gaynes et al. disclose a method for facilitating a surgical procedure in an ear of a patient by using an ear visualization device (see rejections above) but are silent with respect to wherein the suction shaft comprises a .
Claims 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0296388 to Gaynes et al. in view of U.S. Patent No. 7,789,825 to Nobis et al.  
In regard to claims 14 and 24, Gaynes et al. disclose a method for facilitating a surgical procedure in an ear of a patient by using an ear visualization device (see rejections above) but are silent with respect to wherein holding the ear visualization device comprises holding a handle of the ear visualization device with one finger via a finger loop on the handle.  Nobis et al. teach of an analogous endoscopic device wherein the handle of the endoscope comprises a “finger loop” 55/69/75 to ensure and ergonomically friendly device that is easily grasped and held by single hand of a user during a surgical procedure (See Figs. 1 and 5-5-6). It would have been obvious to one skilled in the art at the time the invention was made to modify the handle of Gaynes et al. to include a finger loop on the handle to ensure secure handling of the device as taught by Nobis et al. 
16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0296388 to Gaynes et al. in view of U.S. Patent Application Publication No. 2017/0265879 to Washburn, II et al.
In regard to claim 16, Gaynes et al. disclose a method for facilitating a surgical procedure in an ear of a patient by using an ear visualization device (see rejections above) but are silent with respect to wherein the suction shaft has an outer diameter of no more than 1.1 millimeter.  However, Gaynes et al. clearly disclose the device being used for insertion into the ear (having an outer diameter of 4mm, see paragraph 0064), and thus it would have been an obvious matter of design choice to ensure the suction tube is no more than 1.1 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Washburn, II et al. provide further evidence that providing a suction tube of no more than 1.1mm in diameter within an endoscopic device was well known at the time of the invention (See paragraphs 0077, 0103, 0117 and 0137).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
2/26/21